 1
 2
 3                              UNITED STATES DISTRICT COURT
 4                                        DISTRICT OF NEVADA
 5
 6   UNITED STATES OF AMERICA,                              Case No.: 2:18-cr-00321-JAD-NJK
 7                           Plaintiff,                                     Order
 8   v.
 9   ANGELO TAYLOR,
10                          Defendant.
11         On May 21, 2019, Defendant Angelo Taylor filed a motion to suppress evidence. Docket
12 No. 38. The motion requests a Franks hearing and focuses on statements made by a state law
13 enforcement officer to a state judge in support of a search warrant under state law. Id. In part, the
14 motion addresses statements made regarding two Missouri felony arrests and the handling of those
15 arrests in Missouri court. Id. at 5-9.
16         In the briefing filed before the Court, neither Defendant nor the United States addresses
17 whether the fact that the warrant was obtained under state law impacts the determination of this
18 motion and the handling of the Missouri cases under Nevada law. See State v. Pollard, 44 P.3d
19 1261 (Kan. 2002). See also State v. Howard, 339 P. 3d 809 (Kan. 2014).
20         No later than July 18, 2019, both Defendant and the United States shall file supplemental
21 briefing addressing this issue and how, if at all, it impacts the determination of the instant motion
22 to suppress. Each party’s supplemental brief is limited to five pages.
23         IT IS SO ORDERED.
24         DATED: July 15, 2019.
25
26
27                                                NANCY J. KOPPE
                                                  UNITED STATES MAGISTRATE JUDGE
28

                                                     1
